                                                                         United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              August 20, 2019
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk

                      CORPUS CHRISTI DIVISION

EDWARD MOORE,                            §
                                         §
       Plaintiff,                        §
VS.                                      §   CIVIL NO. 2:17-CV-121
                                         §
GABRIELLE GUZMAN, et al,                 §
                                         §
       Defendants.                       §

                                    ORDER

      The Court is in receipt of the Motion for Summary Judgment filed by
Defendants Juan Trevino, Gabrielle Guzman, and Reyes Alvarez (collectively
“Security Defendants”), Dkt. No. 126; the Motion for Summary Judgment filed by
Defendants   Gregory    Samuel    and   Martha    Tijerina   (collectively     “Medical
Defendants”), Dkt. No. 129; Plaintiff’s Response to the Motions for Summary
Judgment, Dkt. No. 140; and the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 142. No objections to the M&R were filed.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 142. The Court DENIES the Security
Defendants’ Motion for Summary Judgment, Dkt. No. 126, and GRANTS IN PART
the Medical Defendants’ Motion for Summary Judgment, Dkt. No. 129, as to the
merits of Plaintiff’s Eighth Amendment claims of deliberate indifference.
Accordingly, Plaintiff’s claims against Defendants Gregory Samuel and Martha
Tijerina are DISMISSED WITH PREJUDICE.


      SIGNED this 19th day of August, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
